Saxe and Malone, JJ., dissent in part in a memorandum by Saxe, J., as follows:
On October 14, 2000, while employed as a cement and concrete laborer at a multistory construction site at the corner of 51st Street and First Avenue in Manhattan, plaintiff Sean O’Sullivan was injured when he tripped over a two-to-three-inch-wide pipe sticking up from the floor to a height of two to three feet. Although he had noticed the presence of the pipe before, on this occasion he was carrying two three-by-four-inch wooden ribs, used to support concrete forms, and did not see the pipe.
The property was owned by defendant 251 East 51st Street Corp., defendant IDI Construction Company was the general contractor on the project, plaintiffs employer, third-party defendant Cosner Construction, was the concrete subcontractor, and the other third-party defendant, Teman Electrical Construction, Inc., was the electrical subcontractor.
I agree with the majority that plaintiff has no viable claim under Labor Law § 241 (6). The Industrial Code regulation set forth in 12 NYCRR 23-1.7 (e) is inapplicable to a pipe permanently embedded in the poured concrete floor, which is clearly an integral part of the plan of construction, and not an accumulation of debris or an obstruction that ought to have been removed (see Alvia v Teman Elec. Contr., 287 AD2d 421 [2001]).
However, in my view, questions of fact are presented which preclude summary judgment dismissing plaintiffs cause of action pursuant to Labor Law § 200 and on a theory of common-law negligence. Section 200, which codifies the common-law duty of a property owner and general contractor to provide workers with a safe workplace, requires workplaces to be constructed so as to provide reasonable and adequate protection to the safety of workers (see Rizzuto v L.A. Wenger Contr. Co., 91 NY2d 343, 352 [1998]). On the record before us, it cannot be determined as a matter of law whether plaintiffs work site was constructed so as to provide a reasonably safe place to work.
Metal pipes and objects sticking up from the ground regularly serve as the basis for common-law negligence claims brought against the owner of the property or creator of the condition by people injured tripping over such objects, based upon the argument that the defendant created or harbored an unsafe condition (see e.g. Cabrera v City of New York, 21 AD3d 1047 [2005]; Cappella v City of New York, 6 AD3d 567 [2004]; Maroccia v Reid, 308 AD2d 513 [2003]). A worker should be no less protected by the common law where an unsafe condition is created or allowed to remain in the workplace. The question of whether the pipe at issue here was constructed and placed in *229such a way as to make it reasonably safe, is not amenable to determination as a matter of law, and must be left to a jury.
In this regard, it is instructive to consider the deposition testimony of the general contractor’s on-site safety manager. His testimony acknowledged the general practice that conduits sticking up out of the floor are not only color-coded in bright colors, but are generally also barricaded, that is, surrounded by wood or styrofoam, to minimize the risk of injury. Yet, there is no claim that the pipe at issue here was barricaded or enclosed in this way. The claim that the pipe was color-coded to be as visible as possible is not only a disputed fact, but is of limited importance where workers’ tasks may include carrying large items that prevent them from being able to see the lower portion of the area into which they are walking.
If it was clearly established that the unsafe condition “was not a defect inherent in the property, but rather was created by the manner in which plaintiffs employer performed its work,” the owner and general contractor would be entitled to dismissal of the section 200 claim (see Dalanna v City of New York, 308 AD2d 400, 400 [2003]; see also Reilly v Newireen Assoc., 303 AD2d 214, 219 [2003], lv denied 100 NY2d 508 [2003]). However, on this record, we cannot hold as a matter of law that the conduit sticking up from the floor was created independently by the subcontractor, and that the owner and contractor had no input into its presence or location. Indeed, that it is permanently embedded in the floor tends to reflect that its location there was not the result of the independent decision on the part of the subcontractor, but rather, may well have been pursuant to the general construction plans regarding where, and how, wiring was to be run through the building.
Moreover, the Labor Law § 200 claim against the general contractor may not properly be dismissed here on the theory that as a matter of law the general contractor lacked the authority to “control the activity bringing about the injury to enable it to avoid or correct an unsafe condition” (see Rizzuto v L.A. Wenger Contr. Co., 91 NY2d at 352 [internal quotation marks and citations omitted]; Singh v Black Diamonds LLC, 24 AD3d 138, 140 [2005]). The activity that brought about the injury was the creation of an unsafe condition through the placement of the conduit where it was situated, as well as the failure to then barricade it. The decision as to where to situate the conduit was very likely dictated not by the subcontractor but by the overall construction plan, without sufficient concern for the hazard it could create to workers during the construction process. As to the suggestion that the facts here are indistinguishable from *230those in Singh v Black Diamonds LLC (supra), therefore mandating dismissal, the analogy is forced. The job of the “project superintendent” in Singh involved conducting regular walkthroughs, and included the authority, though apparently not the obligation, to have unsafe conditions corrected (id. at 140); in contrast, a “site safety manager,” such as the general contractor put in place here, must be a meaningless position indeed if that individual’s assigned tasks do not include his directing the correction of an unsafe condition.
Inasmuch as the general contractor assigned to the site an employee called the “site safety manager” whose job it was to supervise the subcontractors in regard to safety, and report safety problems to the appropriate foreman, it makes little sense to hold that, as a matter of law, this general contractor lacked the authority to “control the activity bringing about the injury to enable it to avoid or correct an unsafe condition” (see Rizzuto v L.A. Wenger Contr. Co., 91 NY2d at 352 [internal quotation marks and citation omitted]).
For the foregoing reasons, I would reverse to the extent of denying summary judgment to defendant with respect to the Labor Law § 200 claim and reinstating that claim.